Citation Nr: 0615169	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969, which included service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claim of entitlement to service connection for hearing loss 
with an evaluation of 0 percent.  The veteran perfected a 
timely appeal of this determination to the Board.


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing loss in the right ear and Level 
I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 0 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100) and 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  Such notice must be 
made prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ).  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, where the original claim involves basic 
entitlement to service connection, as in this case, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all of the elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After the initial adjudication, the RO sent the veteran a 
letter of notice, which included the requirements for an 
increased evaluation for a service-connected condition, the 
respective duties of VA and the veteran to provide additional 
evidence, a request that the veteran provide any additional 
information relevant to his claim, and a statement advising 
the veteran that if he had no further evidence to submit he 
should notify the RO to have his appeal processed.  After 
this VCAA-compliant notice was sent to the veteran, the claim 
was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Despite the inadequate notice provided to the veteran with 
respect to the assignment of an effective date, the Board 
finds no prejudice to the veteran in issuing a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes below that 
the preponderance is against the veteran's claim for a higher 
initial rating, any questions as to the appropriate effective 
date to be assigned are rendered moot.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims folder consist of the veteran's service 
medical records (SMRs), private post-service medical records, 
a statement by the veteran's private treating physician 
regarding his hearing loss, and a VA audiological 
examination.

Hearing loss evaluation

By rating action in February 2004, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from the date of the 
claim, September 10, 2003.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test and a pure tone audiometry test.  
Examinations are conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure will be 
followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

An August 2003 report of a private audiological evaluation 
indicates that the veteran was examined in September 2002 for 
decreased hearing.  The examiner stated in the report that 
"the gross hearing test with the audiometry showed right was 
normal at 40dbhl but the left was at 25dbhl."  It was also 
noted that the veteran needed further audiology testing to 
fully evaluate the extent of his hearing loss.  That report 
does not include a puretone audiometry test or reflect that 
controlled speech discrimination testing (Maryland CNC) was 
conducted.  In the absence of such testing results, this 
evidence cannot be used in deciding the appellant's claim for 
a compensable initial evaluation for bilateral hearing loss.  
See 38 C.F.R. § 4.85 (2005).  To evaluate the service-
connected hearing loss properly, the Board must use the 
results of the December 2003 VA audiology examination that 
conforms to the Rating Schedule.

The veteran underwent a VA audiological evaluation in 
December 2003, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 10, 10, 65, and 75 on the right; and 10, 5, 50, 
and 60 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 40 dB for the 
right ear, and 31 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in his 
right ear and 96 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.  Thus, an 
evaluation in excess of 0 percent is not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of a 
higher evaluation, such as recent audiological testing 
reports.

The reasonable doubt doctrine is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected bilateral 
hearing loss, an extraschedular evaluation will be assigned.  
To this end, the Board notes that the evidence has not 
demonstrated either frequent hospitalization or marked 
interference with employment due to the veteran's service-
connected hearing loss.  Nor is there any other evidence that 
the condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 0 percent for 
service-connected bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


